Exhibit 10.2

 

 

 

employment AGREEMENT PURSUANT TO SECTION 7:610 (et seq.) of the Dutch Civil Code
(DCC)

August 4, 2017

 

Employment agreement between

(1)



uniQure biopharma B.V., a company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid), with registered office at Amsterdam and
principal place of business at Paasheuvelweg 25a, (1105 BP) Amsterdam (the
Employer); and

(2)



Sander van Deventer born on __________, residing at the address
________________ (the Employee)

each “a Party”, collectively, “the Parties”.

The Parties agree as follows:

1



Commencement date Agreement and position

1.1



Effective August 7, 2017,  this employment agreement (the “Agreement”) will
become effective and Employee shall assume a  part-time  (50%), 0.5
FTE, position with the Employer in the position of Chief Scientific Officer and
General Manager, Netherlands.  Employee undertakes to perform all the activities
as set out in Exhibit A and that can reasonably be assigned to him by or on
behalf of the Employer and which are related to the Employer's business. To the
best of his ability in doing so, the Employee will comply with the instructions
given to him by or on behalf of the Employer.

 

1.2



The Employee hereby resigns as a member of the Board of Directors of uniQure
N.V., subject to and effective upon the appointment of his successor director at
an extraordinary general meeting of shareholders of uniQure N.V. to be held on
or about 14 September 2017.



1.3



The Employer shall be entitled to assign other duties than the usual activities
of the Employee, or to alter the position of the Employee if in the reasonable
opinion of the Employer the business circumstances so require.

 

1.4



The Employee shall not be engaged in any business activity which, in the
judgment of the Employer, conflicts with Employee’s ability to carry out his
duties for the Company, whether or not such activity is pursued for pecuniary
advantage,  without the approval of the Board of Directors of uniQure N.V,
 other than business activities undertaken in his capacity as a general partner
or venture partner of Forbion Capital Partners or its affiliated funds for up to
50% of his time. It is the mutual understanding that  the Employee will resign
as Managing Partner of Forbion Capital Partners by no later than June 30, 2018,
it being understood that the Employee will thereafter continue as a venture
partner or similar function with Forbion Capital Partners or its affiliated
funds for up to 50% of his time.

 





--------------------------------------------------------------------------------

 



1.5



The work will be performed at the office of the Employer at Paasheuvelweg
25a (1105 BP) in Amsterdam provided, however, that the Employee shall be
required to travel from time to time for business purposes. The Employer
reserves the right to change the location where the work is performed after
consultation with the Employee.

 

1.6



The normal working hours for a full-time, 1.0 FTE position are 40 hours per
week. The working hours are normally 8.5 hours a day with a 30 minute lunch
break.

 

2



Term and termination Agreement

2.1



The Agreement has been entered into for an indefinite period of time.

2.2



The Agreement will in any event, without notice being required, terminate as of
the first day of the month following the date the Employee reaches the State
pension age (AOW-gerechtigde leeftijd).

2.3



The Agreement can be terminated by each of the Parties with due observance of
the statutory notice period of 4 months for the Employer and 2 months for the
Employee.

3



Salary, bonus, equity and holiday allowance

3.1



The Employee’s annual salary will be EUR 200,000 gross based on 0.5
FTE, including an 8% holiday allowance. The salary, excluding the holiday
allowance, shall be paid in 12 equal,  monthly instalments of EUR 15,432.10. 

3.2



Once per year, in the month May, the Employer shall pay to the Employee the
holiday allowance of 8% of the annual gross salary earned with the Employer in
the preceding calendar year. If the Agreement commences and/or terminates during
the calendar year, and/ or the Employee works on a part-time basis, the holiday
allowance will be paid out pro rata.

3.3



The Employee shall be eligible to a bonus payment amounting to a maximum of 40%
of his annual gross salary. The Employee’s eligibility for  a bonus payment
shall be dependent on the company guidelines and is at the discretion to the
Board of Directors and shall be pro-rated as appropriate to reflect a start date
which is not January 1st.

3.4



Bonus payments, if any, will not be taken into account for the calculation of
any possible severance payment upon termination of the Agreement. Employee needs
to be in service on date of bonus pay out.

3.5



Subject to Board of Directors’ approval at the next regularly scheduled uniQure
N.V. Board meeting after execution of this Agreement, the Employee shall be
granted an option to purchase 150,000  (one hundred fifty thousand thousand)
ordinary shares of uniQure N.V., the terms of which shall reflect the standard
vesting and other terms and conditions contained in the uniQure N.V.’s Amended
and Restated 2014 Share Incentive Plan. Such options will be approved by the
Board of Directors of uniQure N.V. not later than at its next regularly
scheduled meeting and the exercise price will be the closing share price on the
grant date. The Executive will be eligible for future equity grants pursuant to
the Company’s policies and procedures, which shall also be subject to pro-ration
related to the Employee’s part-time status and the employment start date.





--------------------------------------------------------------------------------

 



4



Overtime

The Employee undertakes to work overtime at the request of the Employer. The
Employer does not pay any compensation for overtime.

5



Expenses

5.1



The costs for travelling from home to office shall be compensated in accordance
with the company policy.

5.2



To the extent that the Employer has given prior approval for business travels,
the Employer shall reimburse reasonable travel and accommodation expenses
relating to such business travel incurred by the Employee in the performance of
his duties upon submission of all the relevant invoices and vouchers within 30
days following completion of the business travel.  

6



Holidays

6.1



The Employee is entitled to 30 business days holiday per year or a pro rata
portion thereof if the Agreement commences and/or terminates during the calendar
year and/or the Employee works part-time.

6.2



The statutory holiday days (20 days of the 30 per year on full time employment)
shall be forfeited after 6 months after the end of the year in which the holiday
days were accrued.

6.3



The Employer shall determine the commencement and the end of the holiday in
consultation with the Employee. The Employee shall take his holidays in the
period that the activities best allow this.

7



Illness

In the event of illness in the sense of section 7:629 Dutch Civil Code, the
Employee must report sick to the Employer as soon as possible, but no later than
9 a.m. on the first day of illness. The Employee undertakes to comply with the
rules related to reporting and inspection in the case of illness, as adopted
from time to time by the Employer.

8



Insurance

The Employer will comply with the obligations under the Dutch Health Care
Insurance Act.

9



Pension

The Employee shall be entitled to participate in the pension scheme of the
Employer following company guidelines.

10



Confidentiality obligation

10.1



Both during the term of the Agreement and after the Agreement has been
terminated for any reason whatsoever, the Employee shall not make any statements
in any way whatsoever to anyone whomsoever (including other personnel of the
Employer, unless these should be informed of anything in connection with the
work they perform for the Employer), regarding matters, activities and interests
of a confidential nature related to the business of the Employer and/or the
Employer’s affiliates, of which the Employee became aware within the scope of
his work for the Employer and the confidential nature of which he is or should
be aware 



--------------------------------------------------------------------------------

 



(“Confidential Information”). The Confidential Information includes, inter alia,
information about the Employer’s products, processes and services, including but
not limited to, information relating to research, development, inventions,
manufacture, purchasing, engineering, marketing, merchandising and selling.

10.2



For all oral and written publications by the Employee, which can or could harm
the interests of the Employer, prior approval from the Employer has to be
obtained. This approval shall only be refused on sincere grounds based on those
interests.

10.3



All information exchanged via the Employer’s email system is considered to be
company’s proprietary information and should be taken care of accordingly.

10.4



The Employee agrees that the confidentiality obligations set forth in this
clause 10 supersede the Employee’s obligations to any other company, fund or
other organization with which the Employee may have a relationship (“Affiliated
Entities”) and that any Confidential Information that Employee receives will
only be used within the scope of his employment under this Agreement or any
successor agreement with Employer and will not be used during the course of his
relationship, or communicated through by any means to, any Affiliated Entity.

11



Documents

The Employee is prohibited from in any way having documents and/or
correspondence and/or other information carriers and/or copies thereof in his
possession that belong to the Employer and/or to the Employer’s affiliates, with
the exception of the extent to which and as long as required for the performance
of his activities for the Employer. In any event, the Employee is required, even
without any request being made to that end, to return such documents and/or
correspondence and/or other information carriers and/or copies thereof to the
Employer immediately upon the end of the Agreement, or in the event the Employee
is on non-active duty for any reason whatsoever.

12



Ban on ancillary jobs

During the term of the Agreement, without the prior written consent of the
Employer, the Employee shall not accept any paid work or time-consuming unpaid
work at or for third parties and will refrain from doing business for his own
account, other than as provided in clause 1.4 above. For the avoidance of doubt
the Employer shall not unreasonably withhold its consent for the Employee to
take on any positions at third parties should the Employee fulfill such position
as a Venture Partner of Forbion Capital Partners. 

13



Non-competition and business relationship clause

13.1



Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall not be engaged or involved
or have any share in any manner whatsoever, directly or indirectly, whether on
his own behalf or for third parties, in any enterprise which conducts activities
in a field similar to or otherwise competing with that of the Employer and/or
the Employer’s affiliates, nor act, in any manner whatsoever, directly or
indirectly, whether on his own behalf or for third parties, as an intermediary
in relation to such activities. The activities contemplated by clause 1.4 shall
not be deemed to be in breach of this clause 13.1.





--------------------------------------------------------------------------------

 



13.2



Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall not perform or have
performed professional services in connection with any product or research or
development or commercialization that competes with products, or research or
development or commercialization of Employer, directly or indirectly, whether on
his own behalf or for third parties, nor enter into contacts,  in that respect,
directly or indirectly, whether on his own behalf or for third parties, with
clients and/or relations of the Employer and/or the Employer’s affiliates and/or
purchasers of products and/or services of the Employer and/or the Employer's
affiliates. The activities contemplated by clause 1.4 shall not be deemed to be
in breach of this clause 13.2

13.3



Clients and/or relations of the Employer and/or the Employer’s affiliates such
as set out in article 13.2 of this Agreement shall in all events mean relations
of the Employer and/or the Employer’s affiliates with which the Employer has or
has had (business) contact in any manner whatsoever throughout the course of, or
otherwise prior to the termination of, the Agreement.

13.4



Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall refrain from becoming
engaged or involved in any manner whatsoever, directly or indirectly, whether on
his own behalf or for third parties, in actively enticing away, taking (or
causing to have taken) into employment, nor make use of, in any manner
whatsoever, directly or indirectly, whether on his own behalf or for third
parties, the type of work of employees or persons who in a period of one year
prior to the termination of the Agreement of the Employee are or have been in
the employment of the Employer and/or the Employer’s affiliates.

13.5



Employee acknowledges and agrees to adhere to this clause as the Employer has a
serious business interest in binding the Employee to the non-competition and
business relationship clause, due to the fact that (i) within the organization
of the Employer competition-sensitive information as well as confidential
information related to the Employer and its clients and relations, such as but
not limited to products, or research or development or commercialization of
Employer (“Sensitive Business Information”) are available and (ii) in the
position of Chief Scientific Officer and GM, Amsterdam the Employee has access
to this Sensitive Business Information and/or will become aware of this
Sensitive Business Information and/or will maintain (commercial) contacts with
clients, suppliers, competitors etc. Given the aforesaid considerations (i) and
(ii) in this clause, combined with the education and capacities of the Employee,
the Employer has a well-founded fear that its business interest will be harmed
substantially if the Employee performs competing activities as set forth in
clauses 13.1 up to and including 13.5 of the Agreement within a period of 12
months after termination of the Agreement.

14



Intellectual and industrial property

14.1



The Employer is or will be considered to be, to the fullest extent allowed by
law, the maker/producer/designer/breeder of all that which is made, created,
improved, produced, designed, invented or discovered by the Employee during his
activities performed for the Employer (the Works).





--------------------------------------------------------------------------------

 



14.2



The Employee is obliged to fully and comprehensibly disclose all Works to the
Employer in writing immediately after they are created or after the creation
becomes known to the Employee, and in any case at the request of the Employer.

14.3



The Employee hereby transfers and assigns all his rights to and in connection
with the Works to the Employer in advance.

14.4



The Employee is obliged, at first request of the Employer, to transfer and
assign to the Employer all rights to and in connection with the Works that do
not belong to the Employer by operation of law (van rechtswege), and that are
not transferred to the Employer pursuant to article 14.3 of this Agreement. This
concerns all rights, anywhere in the world, to and arising from or in connection
with the Works. This obligation of the Employee remains in force even after the
end of this Agreement.

14.5



The Employee agrees to perform, to the extent necessary and/or at the request of
the Employer, such further acts as may be necessary or desirable to apply for,
obtain and/or maintain protection for the Works, inter alia by means of the
establishment of intellectual and industrial property rights. The Employee
hereby grants permission and power of attorney to the Employer to the extent
necessary to carry out every required act on behalf of the Employee to obtain
protection for the Works, or to transfer the Works and any rights relating
thereto, to the Employer. The Employer will compensate the reasonable costs made
in respect hereof, in so far as the payment that the Employee receives pursuant
to article ‎3.1 of this Agreement cannot be considered as compensation for such
costs. This obligation of the Employee remains in force even after the end of
the Agreement.

14.6



The Employee acknowledges that the payment ex article ‎3.1 of this Agreement
includes a reasonable compensation for any possible deprivation of any
intellectual and industrial property rights. To the extent legally possible, the
Employee hereby waives his right to any additional compensation with respect to
the Works.

15



Gifts

In connection with the performance of his duties, the Employee is prohibited
from accepting or stipulating, either directly or indirectly, any commission,
reimbursement or payment, in whatever form, or gifts from third parties other
than those covered under article 1.4. The foregoing does not apply to standard
promotional gifts having little monetary value.

16



Penalty clause

In the event the Employee acts in violation of any of the obligations under the
articles 10 through 15 of this Agreement, the Employee shall, contrary to
section 7:650 paragraphs 3, 4 and 5 Dutch Civil Code, without notice of default
being required, forfeit to the Employer for each such violation, a penalty in
the amount of EUR 10.000,00 as well as a penalty of EUR 1.000,00 for each day
such violation has taken place and continues. Alternatively, the Employer will
be entitled to claim full damages.

17



Transfer of an undertaking

The Employee shall remain under the obligation to adhere the set out in the
articles 10 through 16 of this Agreement vis-à-vis the Employer, if the
enterprise of the Employer or a part thereof is transferred to a third party
within the meaning of section 7:662 and onwards Dutch Civil



--------------------------------------------------------------------------------

 



Code and this Agreement terminates before or at the time of such transfer,
whereas in the event of continuation of the Agreement the Employee would have
entered the employment of the acquirer by operation of law.

18



Other arrangements

Subject to the provisions in this Agreement, the arrangements related to
employment conditions adopted by the Employer from time to time, as laid down in
the Employee Handbook are applicable. A copy of these arrangements has been
provided to the Employee. By signing this agreement, the Employee acknowledges
to have received and understood the Employee Handbook and the Insider Trading
Policy.

19



Employment costs regulation

The conditions of employment costs regulation determined by the Employer apply.
In this context, the Employer reserves the right at its sole discretion to
modify certain fringe benefits, without any compensation in return.

20



Amendment clause

20.1



The Employer reserves the right to unilaterally amend the Agreement and the
arrangements referred to in article 18 of this Agreement if it has such a
serious interest in that respect entailing that the interests of the Employee
must yield to that in accordance with standards of reasonableness and fairness.

20.2



The Employer reserves the right to unilaterally amend the Agreement and the
arrangements referred to in article 18 of this Agreement in the event of a
relevant amendment of the law.

21



Applicable law, no collective labour agreement

21.1



This Agreement is governed by Dutch law.

21.2



The Agreement is not subject to any collective labour agreement.





--------------------------------------------------------------------------------

 







--------------------------------------------------------------------------------

 



THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement

 

 

 

 

 

uniQure biopharma B.V.

 

 

uniQure biopharma B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Matthew Kapusta

 

 

By: 

Matthew Kapusta

 

By:

Title:

CEO

 

Title:

 

 

Employee

 

 

 

 

/s/ Sander van Deventer

 

By:    Sander van Deventer

 

 

 

 

 







--------------------------------------------------------------------------------

 



Exhibit A

 

Reporting to Chief Executive Officer, the Chief Scientific Officer (CSO) and
General Manager,  Netherlands will be responsible for the company’s research,
scientific and technology platform strategy and activities in support of the
company’s portfolio strategy, including basic and applied research projects, as
well as the development of new processes, technologies or products.

 

Additionally, the CSO will also provide guidance on scientific-related matters
within the company and represent uniQure at scientific/medical conferences, as
well as with investors and regulatory agencies.

 

Job Responsibilities:

 

·



Develop, refine and execute uniQure’s research, scientific and
technology platform strategy that supports and enhances the corporate long-term
plan;

·



Effectively communicate a vision and plan related to new product development,
 as well as scientific and technological matters;

·



In collaboration with the CEO, Commercial leader and Business Development
leader, define a process and criteria for identifying new targets, indications
and potential gene therapy product candidates;

·



Provide scientific guidance on strategic and operating decisions, setting
strategy, and performance goals;

·



Regularly reporting to the Board and other members of the organization to ensure
transparency regarding the progress of research and platform development
programs;

·



Work closely with the Chief Operating Officer, Chief Medical Officer and other
key leaders to ensure execution on a corporate, global strategy related to R&D
and technology/platform development;

·



Provide strong scientific leadership for the uniQure research,  nonclinical and
emerging technology development teams;

·



Lead the effort to translate discovery research into clinical-ready product
candidates;

·



Establish and/or help to maintain relationships with KOLs and academic
institutions, and serve as a key liaison between the company and its external
scientific advisors and the investment community;

·



Identify collaboration opportunities to gain access to key capabilities and
provide leadership in managing such collaborations, including uniQure’s key
collaboration with BMS;

·



Provide scientific and clinical expertise in support of product and clinical
development activities;

·



Participate in business development and in-licensing activities, including due
diligence activities as required;

·



Participate in leadership team meetings, Board meetings and other key operating
mechanisms required of senior management and by the Chief Executive Officer;

·



Make and attend scientific presentations, and participate in key scientific and
medical conferences; 

·



Develop budgets for relevant functional responsibilities, subject to approval by
the Chief Executive Officer and Principal Financial Officer, and ensure
execution within approved targets; 

·



Foster and develop an innovative and productive organization of talented
scientists, including the management, motivation,  recruitment and evaluation of
personnel; and

·



Plan, organize, lead and control the daily activities of uniQure’s operation in
Amsterdam

 



--------------------------------------------------------------------------------